DETAILED ACTION
This action is responsive to the filing of 11/12/2019. Claims 1-12 are pending and have been considered below. 

Allowable Subject Matter
Claims 6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 recites the limitation "the virtual product" in line 15 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1-12 recites the limitation "the first product" in line 20 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 7, 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganz (20050192864) in view of Barthold (20050250415.)

Claim 1: Ganz discloses a virtual world system (Fig. 1: 1 Entertainment System; par. 63), comprising: 
a virtual world creation computer (Fig. 1: 7 Virtual World Providing Subsystem; par. 66), having a network connection (Fig. 2; par. 68, communications network) that communicates with multiple users (Fig. 1:10 Users; par. 66), 
where the computer creates a computer-generated virtual world (par. 66, A Virtual World Providing Subsystem 7 generates and/or provides the virtual world data to be served by the server 3 to the users 10 for use in displaying a virtual world on the users computers), and accepts commands from a user (par. 16, receiving one or both of data and commands from the user) to interact with a virtual representation of a product in the virtual world (par. 21-31; playing with the virtual toy), the computer programmed to: 
associate the user with a user ID (par. 102, The user also chooses a user ID and password); 
(par. 105, user enters the registration code), the registration code representing the product that has been purchased in the real world (par. 20, The toy comprises a toy body and a registration code, and the entertainment system uses the registration code to register and verify the toy); 
register the product on the computer (par. 101, user then registers the toy), to associate the product with the user ID (Fig. 12D; par. 110, determine a registration code authenticity as well, as long as the registration process ensures that it is likely the user has purchased a valid toy, and thus is an appropriate user of the system); 
obtain a virtual replica of the product, the virtual replica being the virtual representation of the product in the virtual world (par. 58 a virtual online replica of the toy (the "virtual toy") to provide an analogous online representation of the toy. The virtual toy should look somewhat like the real toy); 
allow the user to interact with the virtual representation of the product as registered (par. 59, participate in various activities both for enjoyment, and to virtually "maintain" the virtual toy in a happy, healthy, contented state); 
responsive to registering the product on the computer, provide access to content in the virtual world, along with providing access to the virtual product in the virtual world (par. 59, participate in various activities both for enjoyment, and to virtually "maintain" the virtual toy in a happy, healthy, contented state; par. 21-31); 
responsive to the user logging in using said user ID, providing access to said content and said virtual replica in the virtual world, to allow the user to interact (Fig. 6: 122, 132, logon, virtual toy checkup, etc. Fig. 7.) 

However, Ganz does not explicitly disclose: 
accept a feature code registration code entered into the computer; 
responsive to accepting said feature code registration code, provide an ancillary operation in the virtual world that is related to the first product, where there are different ancillary operations associated with different feature codes, and a first feature code causes a first ancillary operation and a second feature code causes a second ancillary operation, associated with said user ID; and 
display information about feature codes as part of the virtual world, including information about the specific ancillary operation that has been provided by entering the feature code.  
Ganz does disclose that each additional registered toy can add new sections to the adventure areas of the virtual website for the individual user (par. 167.) Ganz disclose that multiple product purchases will be encouraged through access to new features being opened to use once the purchaser has entered multiple registration codes into the system. For example, while the first pet code opens access for the basic features of the site, the third pet code entered on the same account may open access to a virtual pet adventure, and the fifth pet code entered may add a special room to the virtual toy's house, such as a home theatre or tennis court (par. 169.)

Barthold discloses a similar system for a virtual world with toys and registration codes, including:
(par. 45, Code 150 … codes may provide a user with access privileges to special sites, boards or levels, access to various powers or skill sets, access to previously unavailable information, access to new characters, access to historical or other factual information related to the vehicle; the codes may be bonus content codes or game codes) entered into the computer; 
responsive to accepting said feature code registration code, provide an ancillary operation in the virtual world that is related to the first product where there are different ancillary operations associated with different feature codes, and a first feature code causes a first ancillary operation and a second feature code causes a second ancillary operation, associated with said user ID (par. 45, such codes may provide a user with access privileges to special sites, boards or levels, access to various powers or skill sets, access to previously unavailable information, access to new characters; bonus codes may unlock bonus content, such as vehicle specific or item specific downloadable content or background information); and 
display information about feature codes as part of the virtual world, including information about the specific ancillary operation that has been provided by entering the feature code (Fig. 21; par. 262, Entering such a code may result in ... in a user gaining new virtual parts or game credits that may be used to customize virtual vehicles; par. 274, Information displayed on screen 2178 may be for a particular part, and may include a name; a price; a rarity; a power; an energy usage; and a general description, all for that part.)    

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ganz with that of Barthold so as (Barthold par. 47.)

Claim 2: Ganz and Barthold disclose the system as in claim 1, where the first ancillary operation creates an object that changes a way the product looks in the virtual world (Barthold par. 262, Entering such a code may result in ... in a user gaining new virtual parts or game credits that may be used to customize virtual vehicles.)  

Claim 3: Ganz and Barthold disclose the system as in claim 2, where the second ancillary operation provides a new ability for the virtual representation of the product in the virtual world (par. 45, such codes may provide a user with access privileges to special sites, boards or levels, access to various powers or skill sets.)  

Claim 4: Ganz and Barthold disclose the system as in claim 3, where there is also a third ancillary operation unlocked by a feature code, which provides a download of content from the virtual world, for use by the user (Barthold par. 45, bonus codes may unlock bonus content, such as vehicle specific or item specific downloadable content or background information.) 

Claim 5: Ganz and Barthold disclose the system as in claim 3, wherein the computer also causes a display of a feature code catalog that shows feature codes that a user can obtain (Fig. 21; par. 274, Information displayed on screen 2178 may be for a particular part, and may include a name; a price; a rarity; a power; an energy usage; and a general description, , and where the feature codes are divided by categories (par. 275, Vehicle parts 2180 may include virtual engine parts, wheels, brakes, and other conventional auto parts, as well as weapons, defensive shields, and performance enhancers of various types.)  

Claim 7: Ganz and Barthold disclose the system as in claim 5, wherein the computer also causes a display of a degree of rarity of each of plurality of feature codes (Barthold par. 262, Entering such a code may result in ... in a user gaining new virtual parts or game credits that may be used to customize virtual vehicles; par. 274, Information displayed on screen 2178 may be for a particular part, and may include a name; a price; a rarity; a power; an energy usage; and a general description, all for that part.)  

Claim 11: Ganz and Barthold disclose the system as in claim 1, wherein, responsive to accepting said feature code registration code, a message is sent to the user, telling the user what feature has been unlocked by entering the feature code (par. 46, the code may unlock one or more features that give a vehicle a personality; par. 45, Reproduction of the code may result in a computer output based on the code or based on a plurality of codes. In some embodiments, the computer output may include theme-based content which is dependent on the entered code or codes. For example, such codes may provide a user with access privileges to special sites, boards or levels, access to various powers or skill sets, access to previously   

Claim 12: Ganz and Barthold disclose the system as in claim 1, where the second ancillary operation provides a new ability for the virtual representation of the product in the virtual world (Barthold par. 45, such codes may provide a user with access privileges to special sites, boards or levels, access to various powers or skill sets.)    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kelton (6,729,884) e-critter game.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
5/6/2021